        Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 In Re Application of Robert Gordon Kidd            No. 3:20-mc-00016 (KAD)
 for an Order Pursuant to 28 U.S.C. § 1782
 to Take Discovery from John Thomas
 Reynolds and Mark McCall



                                                    June 5, 2020




                      MEMORANDUM OF DECISION
        RE: RESPONDENTS’ EMERGENCY MOTION TO STAY (ECF NO. 26)

Kari A. Dooley, United States District Judge:

       Pending before the Court is the objection of Respondents John Thomas Reynolds

(“Reynolds”) and Mark McCall (“McCall” and, collectively, the “Respondents”) to Magistrate

Judge Farrish’s May 12, 2020 order (the “Ruling,” ECF No. 18) denying Respondents’ motion to

quash the subpoenas duces tecum served on Respondents by Petitioner Robert Gordon Kidd

(“Kidd” or the “Petitioner”). The subpoenas were served on Respondents following Judge

Farrish’s grant of Petitioner’s ex parte application for discovery pursuant to 28 U.S.C. § 1782 to

obtain documents and testimony for use in a proceeding currently pending before the Scotland

Court of Session (the “Scottish proceeding”). In denying Respondents’ motion to quash, Judge

Farrish ordered Respondents to “produce all documents that are both (a) responsive to Kidd’s

subpoenas and (b) within their ‘possession, custody or control,’ to include any responsive

document that they have the ‘authority’ or ‘practical ability’ to obtain” within twenty-one days.

(Ruling at 29.) Judge Farrish subsequently extended Respondents’ compliance date to June 8,

2020. (See ECF No. 30.) Respondents have filed an emergency motion for a stay pending this

                                                1
        Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 2 of 10



Court’s decision on the objection (ECF No. 26), to which Petitioner has filed an opposition (ECF

No. 34) and to which the Respondents have filed a reply (ECF No. 41). For the reasons that follow,

the motion to stay is GRANTED pending the outcome of the Court’s decision on Respondents’

objection.

Background and Procedural History

       Petitioner is the plaintiff in the Scottish proceeding, which arises out of Petitioner’s sale of

his minority interest in an industrial services company incorporated by Petitioner in Scotland, ITS

Tubular Services (Holdings) Limited (“ITS”), to a private equity fund called Lime Rock V

Partners, LP (“Lime Rock V”), which is affiliated with various other Lime Rock entities around

the globe, referred to collectively as “Lime Rock.” (See Pet’r’s Mem. ISO Ex Parte App. ¶¶ 1–2,

9, ECF No. 1-1.) According to Petitioner, he and ITS were represented in the sale (i.e., the

“Transaction”) by the law firm Paull & Williamsons LLP (“P&W”), which, unbeknownst to

Petitioner, also served as longtime corporate counsel to Lime Rock and served as “unofficial

counsel” to Lime Rock in connection with the Transaction. (Id. ¶¶ 3–4.) Petitioner alleges that

Lime Rock V and certain of its employees aided P&W in its breach of its fiduciary duty to

Petitioner and ultimately caused the Transaction to consummate on terms unfavorable to

Petitioner, depriving him of his control of ITS and causing him to suffer damages exceeding $210

million. (Id. ¶¶ 5–6, 27–30.) Following settlement of a separate lawsuit against P&W (see id. ¶¶

31, 34), Petitioner initiated the Scottish proceeding, which names, inter alia, Lime Rock V and

certain other Lime Rock entities and officers as defendants (referred to therein as “defenders”).

(See id. ¶¶ 12–16.)

       Respondents are both managing directors and limited partners of Lime Rock Management

LP (“LRM LP”) and related entities and both work out of Lime Rock’s Westport, Connecticut



                                                  2
          Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 3 of 10



offices. (Id. ¶¶ 10, 47; see also Reynolds Decl. ¶¶ 2–3, ECF No. 9-4; McCall Decl. ¶¶ 2–3, ECF

No. 9-5.) Although not named as defenders in the Scottish proceeding, Petitioner alleges that

Respondents are in possession of information that is key to that proceeding by virtue of their

positions with “(i) the Cayman Island entities that controlled Lime Rock V . . . and (ii) the

management companies that advised Lime Rock V in connection with the Transaction.” (Pet’r’s

Mem. ISO Ex Parte App. ¶ 40.) Specifically, Petitioner asserts that Lime Rock V can only act

through its general partner, which is an entity called Lime Rock Partners GP V, LP, which in turn

can only act through its general partner, an entity called LRP GP V, Inc., for which Reynolds and

McCall served as a director and chief financial officer/secretary, respectively. (Id. ¶ 43; see also

Hume Decl. ¶¶ 4–5, ECF No. 1-3.) Petitioner also alleges that LRM LP advised Lime Rock V in

connection with the Transaction, in addition to an entity called LRM LLP that is indirectly

controlled by McCall. (Pet’r’s Mem. ISO Ex Parte App. ¶¶ 46, 48.) In short, Petitioner’s claimed

need for discovery from Respondents arises from their role as “officers, directors, or indirect

controlling parties” for the entities that advised Lime Rock V and are responsible for the

Transaction. (Id. ¶ 49.)

         On February 28, 2020, Magistrate Judge Farrish issued a ruling granting Petitioner’s

application for discovery pursuant to 28 U.S.C. § 1782. (ECF No. 6.) Judge Farrish found the

statutory prerequisites satisfied 1 and further determined that all of the discretionary “Intel factors”

counseled in favor of granting the application. Specifically, these non-exclusive factors ask:

         (1) whether “the person from whom discovery is sought is a participant in the foreign
         proceeding,” in which event “the need for § 1782(a) aid generally is not as apparent as it
         ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad”;

1
  The statute requires that: “(1) the person from whom discovery is sought resides (or is found) in the district of the
district court to which the application is made, (2) the discovery is for use in a foreign proceeding before a foreign or
international tribunal, and (3) the application is made by a foreign or international tribunal or any interested person.”
Sampedro v. Silver Point Capital, L.P., 958 F.3d 140, 143 (2d Cir. 2020) (quoting Mees v. Buiter, 793 F.3d 291, 297
(2d Cir. 2015)).

                                                           3
        Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 4 of 10




       (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,
       and the receptivity of the foreign government or the court or agency abroad to U.S. federal-
       court judicial assistance”;

       (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign proof-
       gathering restrictions or other policies of a foreign country or the United States”; and

       (4) whether the request is “unduly intrusive or burdensome.”

Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018), cert.

denied sub nom. Kiobel ex rel. Samkalden v. Cravath, Swaine & Moore LLP, 139 S. Ct. 852 (2019)

(quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264–65 (2004)). Because the

application was submitted and ruled upon on an ex parte basis, Judge Farrish indicated that

Respondents could seek relief pursuant to Fed. R. Civ. P. 26 if they sought to challenge the

subpoenas. Thereafter, Respondents moved to quash the subpoenas pursuant to Rules 26 and 45

of the Federal Rules of Civil Procedure. (ECF No. 9.)

       Respondents did not dispute that Petitioner had satisfied Section 1782’s three statutory

requirements. Instead Respondents argued, citing the Intel factors, that the subpoenas were unduly

burdensome because Petitioner sought inappropriately to depose Respondents as high-level

executives in contravention of the apex doctrine and because the materials sought should be

obtained from the corporate entities involved in the Scottish proceeding, not from Respondents as

individuals. (See Res’p.s’ Mem. ISO Mot. to Quash, ECF No. 9-1.) Respondents further argued

that Petitioner sought to use Section 1782 to circumvent the discovery limitations of the Scottish

proceeding, and that the discovery was not appropriate because Respondents were effectively

participants in the Scottish proceeding.

       In denying the motion to quash, Judge Farrish rejected these arguments and found that all

four Intel factors favored Petitioner. First, Judge Farrish determined that the fact that Respondents



                                                 4
           Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 5 of 10



are not participants in the Scottish proceeding favors Petitioner’s entitlement to discovery.

However, even accepting Respondents’ argument that Reynolds and McCall were acting through

the Lime Rock entities and thus should effectively be deemed participants in the Scottish

proceeding, Judge Farrish nonetheless rejected the notion that the first Intel factor favored

Respondents because they failed to show that the evidence Petitioner sought was available through

Scottish legal processes. (See Ruling at 10–11.) Second, Judge Farrish held that Respondents

failed to show that the Scottish tribunal would be unreceptive to the evidence sought by

Petitioner—citing the absence of “authoritative proof that the Scottish court would reject the

Section 1782 discovery.” (Id. at 14.) Third, Judge Farrish rejected Respondents’ assertions that

the subpoenas reflected Petitioner’s effort to circumvent proof-gathering restrictions in Scotland

given the status of the Scottish proceeding. He recognized that the Scottish court ordered that

discovery be phased and that Kidd had agreed to the “Initial Procedure” so limiting initial

discovery, but noted that Kidd filed his Section 1782 application before these limitations were in

place, undermining any claim that the petition was undertaken to avoid the parameters of the

Scottish proceeding. (Id. at 14–16.) Judge Farrish further found that “an agreement to phase or

delay discovery is not a ‘proof-gathering restriction’ for Section 1782 purposes” in any event. (Id.

at 16.)

          Finally, Judge Farrish concluded that the discovery sought was not overly intrusive or

burdensome when viewed through the lens of Fed. R. Civ. P. 26. In so ruling he rejected

Respondents’ argument that the apex doctrine barred Petitioner from deposing Respondents given

Petitioner’s allegations regarding Respondents’ personal knowledge of the events concerning the

Transaction, and given that the size and scope of the Transaction tended to support and not negate

the likelihood of Respondents’ involvement in the Transaction as high level officers. (See id. at



                                                 5
        Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 6 of 10



21–22.) Judge Farrish further found that Respondents had not demonstrated that the documents

sought by Petitioner were outside of their custody and control so as to warrant quashing the

subpoenas under Fed. R. Civ. P. 45. (Id. at 25.) Nor did he accept Respondents’ assertions

regarding undue burden and overbreadth when these claims were unsupported by an affidavit, and

where Respondents failed to support their request in the alternative for more tailored discovery

with an evidentiary showing. (Id. at 26, 29.) As noted previously, Respondents filed an objection

to the ruling (ECF No. 35) after Judge Farrish granted their request to extend the timeframe to do

so pursuant to Fed. R. Civ. P. 72 (ECF Nos. 21, 22).

Standard of Review

       “The decision whether to issue a stay is firmly within a district court’s discretion, and in

balancing the relevant factors the basic goal is to avoid prejudice.” In re Frontier Commc’ns Corp.

Derivative Litig., No. 3:17-CV-1792 (VAB), 2018 WL 3553332, at *6 (D. Conn. July 23, 2018)

(quotation marks and citation omitted). “The fact that the issuance of a stay is left to the court’s

discretion ‘does not mean that no legal standard governs that discretion . . . . A motion to a court’s

discretion is a motion, not to its inclination, but to its judgment; and its judgment is to be guided

by sound legal principles.’” Nken v. Holder, 556 U.S. 418, 434 (2009) (quoting Martin v. Franklin

Capital Corp., 546 U.S. 132, 139 (2005)) (brackets and internal quotation marks omitted).

       [T]hose legal principles have been distilled into consideration of four factors: (1) whether
       the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)
       whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the
       stay will substantially injure the other parties interested in the proceeding; and (4) where
       the public interest lies.

Id. (quotation marks and citation omitted); see also S.E.C. v. Citigroup Glob. Markets Inc., 673

F.3d 158, 162 (2d Cir. 2012) (per curiam) (applying same factors in determining whether to stay

district court proceedings pending disposition on appeal). The first two considerations “are the



                                                  6
        Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 7 of 10



most critical”: the movant must show more than mere possibilities of both likely success and

irreparable injury. Nken, 556 U.S. at 434.

Discussion

       Respondents focus principally and appropriately on the first two factors that the Court must

consider in deciding whether to stay compliance with the subpoenas pending a decision on the

objection. As to the first factor, Respondents have raised a plausible argument that Judge Farrish

misapplied Second Circuit precedent regarding the first Intel factor when he determined that it

favored Petitioner. Respondents point out that “when the real party from whom documents are

sought . . . is involved in foreign proceedings, the first Intel factor counsels against granting a

Section 1782 petition.” Kiobel, 895 F.3d at 245. Respondents contend that the Lime Rock entities,

which are named as defenders in the Scottish proceeding, are the real parties from whom Petitioner

seeks discovery. They assert that they do not possess any materials responsive to Petitioner’s

requests that are not the property of their employers—i.e., the Lime Rock entities. (Reynolds Decl.

¶ 4; McCall Decl. ¶ 4.) While acknowledging this case law, Judge Farrish nonetheless held that

Respondents could not successfully invoke it absent an additional showing by the Respondents

that Petitioner could procure the evidence through Scottish legal processes. (See Ruling at 10.)

The imposition of this additional burden on Respondents does not appear to be countenanced by

Second Circuit precedent when assessing the first Intel factor. While no single Intel factor is

dispositive, the Court is at least attuned to substantial questions regarding the merits of Judge

Farrish’s ruling that warrant more careful consideration. See Doe v. Trump Corp., No. 18-CV-

9936 (LGS), 2020 WL 2538400, at *2 (S.D.N.Y. May 18, 2020) (“To demonstrate a ‘strong

showing that it is likely to succeed on the merits,’ a party must demonstrate ‘a substantial




                                                7
          Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 8 of 10



possibility, although less than a likelihood, of success’ on appeal”) (quoting Mohammed v. Reno,

309 F.3d 95, 101 (2d Cir. 2002)). 2 The first factor thus favors Respondents.

        As to the second factor, “a requirement to produce documents, at least absent a claim of

privilege or sensitivity, is not generally the type of injury that is irreparable.” Id. at *5 (quoting In

re Platinum Partners Value Arbitrage Fund LP, No. 18-CV-5176 (DLC), 2018 WL 3207119, at

*6 (S.D.N.Y. June 29, 2018)); see also In re Noguer, No. 18-MC-498 (JMF), 2019 WL 1034190,

at *4 (S.D.N.Y. Mar. 5, 2019) (“The mere fact that information, once disclosed, cannot be

‘undisclosed’ is therefore not enough by itself to warrant a finding of irreparable harm”).

However, the “the probability of success that must be demonstrated is inversely proportional to

the amount of irreparable injury [Respondents] will suffer absent the stay,” and here the Court

finds a sufficiently high possibility of success so as to “excuse” a lesser showing of harm. United

States v. New York City Bd. of Educ., 620 F. Supp. 2d 413, 416 (E.D.N.Y. 2009) (quoting

Mohammed, 309 F.3d at 101) (brackets omitted). In addition to the concerns discussed above,

Respondents have identified the subpoenas’ facial overbreadth as another factor to which Judge

Farrish may have paid inadequate heed in assessing the fourth Intel factor, which looks to Federal

Rules of Civil Procedure 26 and 45 in assessing undue burden. See, e.g., In re Gushlak, No. 11-

MC-218 (NGG), 2011 WL 3651268, at *6 (E.D.N.Y. Aug. 17, 2011), aff’d sub nom. Gushlak v.

Gushlak, 486 Fed. Appx. 215 (2d Cir. 2012).                   While Judge Farrish declined to entertain

Respondents’ assertion of overbreadth absent a supporting affidavit, courts do have discretion to

limit discovery based upon a finding of facial overbreadth, as was asserted by Respondents here.

See, e.g., Consolmagno v. Hosp. of St. Raphael Sch. of Nurse Anesthesia, No. 3:11-CV-00109

(DJS), 2015 WL 13799929, at *4 (D. Conn. Dec. 9, 2015) (granting in part and denying in part


2
  The question of Respondents’ ultimate likelihood of success remains somewhat elusive given that the Court has had
less than two days’ opportunity to review the parties’ extensive submissions.

                                                        8
         Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 9 of 10



motion to quash based upon, inter alia, document requests which demonstrated “that the subpoena

is overbroad on its face”); Gropper v. David Ellis Real Estate, L.P., No. 13-CV-2068 (ALC) (JCF),

2014 WL 518234, at *4–5 (S.D.N.Y. Feb. 10, 2014) (agreeing with defendant that “many of the

plaintiff’s discovery demands are objectionable on their face” despite the defendant’s failure to

offer more than conclusory boilerplate objections, and issuing protocol for the parties to resolve

their dispute).

        Given the likelihood that Respondents may be entitled to an order at least narrowing the

scope of Petitioner’s discovery requests, and given their representation that they are in the process

of reviewing nearly 27,000 responsive documents (see Clements Decl. ¶¶ 4–6, ECF No. 26-2), the

Court finds that the substantial possibility of Respondents’ success militates in favor of a stay,

notwithstanding that the burdens identified are typical to those that accrue under any obligation to

produce discovery consistent with Section 1782. See also First City, Texas-Houston, N.A. v.

Rafidain Bank, 131 F. Supp. 2d 540, 543 (S.D.N.Y. 2001) (finding that the defendant “will suffer

irreparable harm unless a stay of the discovery sought by the 1998 Subpoenas is granted, since it

will then be obligated, in order to purge its contempt, to provide the very discovery it argues it has

no obligation to produce”).

        As to the third factor, the Petitioner represents that he needs the documents in advance of

a June 16, 2020 procedural hearing targeted to outlining the issues that will be adjudicated at a

June 23-25, 2020 substantive debate in the Scottish proceeding. (See Kerr Decl. ¶¶ 19–20, ECF

No. 34-1). Respondents refute this contention and assert that the debate will focus only on whether

Petitioner has articulated a cognizable legal theory and will not involve the review of any evidence.

(See Garioch Decl. ¶ 6, ECF No. 26-3.) If Petitioner’s case is not dismissed at this stage, it will

be set for trial, and Respondents contend that Petitioner will thus be entitled to discovery at that



                                                  9
         Case 3:20-mc-00016-KAD Document 44 Filed 06/05/20 Page 10 of 10



time. (Id. ¶ 9.) Petitioner claims that there is no rule of Scottish procedure limiting discovery prior

to the setting of a trial date; he asserts that obtaining Respondents’ document production will

enable him to ascertain whether to amend his pleading, in which case any facts included in an

amendment will be accepted as true for purposes of the debate. (Kerr Decl. ¶¶ 17, 23.)

        While Petitioner has demonstrated that he may suffer some prejudice if he does not receive

the documents in advance of the debate, given the relative nascency of the Scottish proceeding,

the Court is not convinced that such prejudice could not be remedied if, ultimately, the documents

are produced to him. Moreover, a stay in this case would simply “maintain the status quo existing

prior to the district court’s order” and thus not generate an “appreciable harm.” S.E.C., 673 F.3d

at 168. In addition, it is the Court’s intention to issue a ruling on Respondents’ objection promptly,

thus obviating any prejudice that might ensue from a lengthy stay. 3

        Finally, “[a]s a private business dispute, the action does not give rise to a public interest in

the lawsuit” at step four of the analysis. Doe, 2020 WL 2538400, at *6; Starke v. SquareTrade,

Inc., No. 16-CV-7036 (NGG) (SJB), 2017 WL 11504834, at *3 (E.D.N.Y. Dec. 15, 2017) (same).

Conclusion

        For the foregoing reasons, Respondents’ motion to stay pending resolution of this Court’s

ruling on Respondents’ objection to the ruling denying the motion to quash is GRANTED.

        SO ORDERED at Bridgeport, Connecticut, this 5th day of June 2020.


                                                     /s/ Kari A. Dooley
                                                     KARI A. DOOLEY
                                                     UNITED STATES DISTRICT JUDGE



3
 Respondents represent that the objection “will be fully briefed by June 16.” (Res’p.s’ Reply ISO Mot. to Stay at 1.)
The genesis of this understanding is unclear. Neither this Court’s Local Rules, nor Fed. R. Civ. P. 72, contemplate
additional briefing beyond the filing of the objection. The issues were thoroughly briefed previously and the Court
can and will consider all of the briefs submitted.

                                                        10
